Citation Nr: 1611316	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right leg disorder, to include secondary to a back disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, sleep disorders, and substance-related disorders, to include as secondary to a back disorder.

6.  Entitlement to service connection for erectile dysfunction, to include secondary to chronic epididymitis, tinnitus, or an acquired psychiatric disorder.

7.  Entitlement to service connection for sleep apnea, to include as secondary to a back disorder or an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing on the issue of entitlement to service connection for a back disorder, which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in April 2009.  A transcript of the hearing has been associated with the electronic record.

In June 2009, November 2010, and March 2012, the Board remanded the Veteran's claim of entitlement to service connection for a back disorder for additional evidentiary development.  In January 2014, the Board denied the claim of entitlement to service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In September 2014, the Court granted a joint motion for vacatur and remand.  

In June 2015, the Board remanded the issue of entitlement to service connection for a back disorder for substantive development and the other issues for a statement of the case.  All issues remanded in June 2015 are currently before the Board.

As for the psychiatric disorder, VA treatment records show current diagnoses of a depressive disorder, an alcohol-related disorder, cocaine dependence, and tobacco use disorder.  Therefore, the issues as stated on pages one and two of this decision.

The Board is reopening the issue of entitlement to service connection for bilateral hearing loss.  All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO denied the reopening of entitlement to service connection for bilateral hearing loss on the basis that there was no new and material evidence indicating that the Veteran had current bilateral hearing loss for VA purposes.

2.  The evidence associated with the claims file since the July 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.




CONCLUSION OF LAW

The July 2008 rating decision denying the reopening of the claim of entitlement to service connection for bilateral hearing loss is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The April 2005 rating decision denied a claim to reopen a claim of entitlement to service connection for bilateral hearing loss on the basis that there was no new and material evidence indicating that the Veteran had a bilateral hearing loss for VA purposes.  

At the time of the April 2005 rating decision, the evidence of record consisted of service and VA treatment records, a February 2001 VA examination, a December 1998 private audiogram, and an April 1981 VA examination.  None of these records shows a hearing loss disability for VA purposes in either ear.

The evidence added to the record since the April 2005 rating decision includes VA treatment records.  An August 2010 VA treatment record shows a left ear hearing loss disability for VA purposes and an elevated puretone threshold at 4000 Hertz in the right ear as well as speech recognition score of 92 percent in the right ear using the CIDW-22 word list.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim because it shows that the Veteran has a current left ear hearing loss disability and possibly a right ear hearing loss disability.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  The appeal is allowed to this extent.


REMAND

The Veteran served as a tank turret repairman.  He is competent to report in-service noise exposure, and the Board finds him credible.   Thus, a VA examination regarding the bilateral hearing loss claim is necessary.  

In the June 2015 remand, the Board directed the AOJ to ask the Veteran to identify all treatment for his back disorder and obtain any identified records.  Though the AOJ wrote to the Veteran in July 2015 pursuant to the remand and informed him of missing VA treatment records, the AOJ did not specifically ask the appellant to identify all treatment for his back disorder.  Accordingly, the AOJ did not comply with the directives of the June 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA treatment records reveal a diagnosis of spinal stenosis.  A July 2009 VA examiner did not address the etiology of spinal stenosis.  Consequently, an addendum to the July 2009 VA examination report is required.

VA treatment records reflect that the Veteran is still receiving spinal treatment from Dr. Bertus.  The AOJ should obtain any additional records from Dr. Bertus since May 2014.

The Veteran was discharged from service under honorable conditions.  He asserts that his PTSD is related to an allegation of lacing a superior's coffee with a psychedelic drug, which he suggests is a false allegation.  The AOJ should obtain the appellant's service personnel records and obtain an examination on whether any current psychiatric disorder is related to in-service behavioral problems.

A July 2014 VA examiner opined that the erectile dysfunction was not caused or aggravated by the service-connected chronic epididymitis on the basis that there was no active chronic epididymitis.  The examiner, however, did not address the existence of and treatment of testicular pain for which the Veteran continues to receive treatment.  Moreover, the examiner did not address whether the erective dysfunction is related to the in-service testicular injury.  Hence, another VA examination is necessary to address the nature of the erectile dysfunction.

As the Veteran is claiming that the sleep apnea is secondary to a back disorder or an acquired psychiatric disorder, the Board will defer adjudication of that claim pending development on the claims regarding the back and psychiatric disorders.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hearing loss, back disorder, right leg disorder, psychiatric disorder, erectile dysfunction, and sleep disorder, and obtain any identified records.  Attempt to obtain any additional records from Dr. Bertus since May 2014.  Regardless of the claimant's response, obtain all records from the Omaha - VA Nebraska-Western Iowa Health Care System from July 2015 to the present.

2.  Attempt to obtain the Veteran's complete service personnel records from the service department.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that the current left ear hearing loss and any current right hearing loss are related to active service, including in-service noise exposure. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The AOJ should have the July 2009 VA examiner to review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The July 2009 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the July 2009 VA examiner report thinks another VA examination is necessary, the appellant should be scheduled for one.  The July 2009 VA examiner should address the following:

(1)  Whether it is at least as likely as not (50 percent or greater) that any current spinal stenosis is related to active service, including the in-service back injury.

(2)  If spinal stenosis is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of spinal stenosis in the VA treatment records.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a)  PTSD

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had PTSD at any time since he filed his claim in February.   

(2)  If the Veteran has or has had PTSD disorder at any time since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the PTSD is related to active service and, if so, identify the in-service stressor or stressors.

(b)  Depressive disorder

(1)  For any depressive disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the depressive disorder is related to active service, to include in-service disciplinary problems.

(2)  For any depressive disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the depressive disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that a depressive disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(4)  If a depressive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a depressive disorder in the VA treatment records.

(c)  A sleep-related acquired psychiatric disorder

(1)  For any sleep-related acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the sleep-related psychiatric disorder is related to active service, to include in-service disciplinary problems.

(2)  For any sleep-related acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the sleep-related acquired psychiatric disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that a sleep-related acquired psychiatric disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(d)  Any other current acquired psychiatric   disorder

(1)  For any other current acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder is related to active service, to include in-service disciplinary problems.

(2)  For any other current acquired psychiatric disorder that the Veteran has or has had since he filed his claim in February 2014, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the current acquired psychiatric disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that a current acquired psychiatric disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by a back disorder, then he/she should quantify the degree of aggravation.

(e)  Alcohol substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any alcohol substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any alcohol substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that any alcohol substance-related disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.  

(4)  If an alcohol substance-related disorder is not diagnosed, the examiner should indicate how long the alcohol substance-related disorder noted in the VA treatment records has been in remission.
      
(f)  Cocaine substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any cocaine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any cocaine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that any cocaine substance-related disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.  

(4)  If a cocaine substance-related disorder is not diagnosed, the examiner should indicate how long the cocaine substance-related disorder noted in the VA treatment records has been in remission.

(g)  Nicotine substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any nicotine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any nicotine substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that any nicotine substance-related disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.  

(4)  If a nicotine substance-related disorder is not diagnosed, the examiner should indicate how long the tobacco use disorder noted in the VA treatment records has been in remission.

(h)  Any other current substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other current substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by an acquired psychiatric disorder and, if so, the examiner should identify the disorder or disorders.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other current substance-related disorder the Veteran has or has had since he filed his claim in February 2014 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by a back disorder.

(3)  If the examiner finds that any other current substance-related disorder the Veteran has or had had at any time since he filed his claim in February 2014 is aggravated by an acquired psychiatric disorder or a back disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for VA examination to determine the nature and extent of his erectile dysfunction.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his erectile dysfunction.  Specifically, the examiner should provide an opinion as to the following inquiries:

(1)  The examiner should identify any disability causing testicular pain.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the erectile dysfunction is related to active service, to include in-service testicular injury.

(3)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the erectile dysfunction was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by chronic epididymitis.

(4)  If the examiner finds that erectile dysfunction is aggravated by chronic epididymitis, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, undertake any additional necessary development on the issue of entitlement to service connection for sleep apnea and readjudicate the issues on appeal with consideration of the additional evidence of record since the July 2015 statement of the case and July 2015 supplemental statement of the case.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


